Case: 12-1667    Document: 7     Page: 1   Filed: 11/01/2012




          NOTE: This order is nonprecedential.

  Wlniteb ~tate5 qcourt of ~peaI5
       for tbe jfeberaI qcircuit

             IN RE ROBERT D. YEAGER


                        2012-1667
                 (Serial No. 12/218,144)


    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board.


                      ON MOTION


                       ORDER

    Robert D. Yeager moves without opposition for a 90-
day extension of time to file his principal brief.

   Upon consideration thereof,

   IT Is ORDERED THAT:

    The motion is granted. Mr. Yeager's principal brief is
due on or before February 19, 2013.
Case: 12-1667   Document: 7   Page: 2   Filed: 11/01/2012




IN RE ROBERT YEAGER                                  2



                               FOR THE COURT



                                /s/ Jan Horbaly
                               Jan Horbaly
                               Clerk
   s27